Citation Nr: 0718081	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hips.

2.  Entitlement to service connection for arteriovenous (AV) 
malformation status post left parietal craniotomy, to include 
whether the new and material standard applies to the claim.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for alcoholism.

5.  Entitlement to service connection for a disability of the 
back, to include whether the new and material standard 
applies to the claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
currently diagnosed hip disability or credible evidence of 
persistent or recurrent symptoms since service.

2.  An unappealed RO decision in May 1973 denied a claim of 
entitlement to AV malformation of the left occipitoparietal 
region on the basis that there was no competent evidence that 
such disability first manifested in service and/or was 
causally related to event(s) in service.

3.  Evidence of record since the RO's May 1973 rating 
decision includes the veteran's allegations that his AV 
malformation of the left occipitoparietal region was first 
manifested by severe headaches in service.

4.  The veteran has not presented competent evidence that AV 
malformation of the left occipitoparietal region first 
manifested in service, manifested to a compensable degree 
within one year from service separation and/or is causally 
related to event(s) in service.

5.  The veteran has not presented competent evidence of a 
currently diagnosed sleep disorder or credible evidence of 
persistent or recurrent symptoms since service.

6.  The claim of entitlement to service connection for 
alcoholism is legally insufficient.

7.  An unappealed RO rating decision in March 1972 denied a 
claim of entitlement to service connection for a back 
disability on the basis that no current disability was shown.

8.  Evidence of record since the RO's March 1972 rating 
decision, that denied a claim of entitlement to service 
connection for a back disability, is not new and material.


CONCLUSIONS OF LAW

1.  A disability of the hips was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A May 1973 RO rating decision, that denied service 
connection for AV malformation of the left occipitoparietal 
region, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972).

3.  The evidence added to the record subsequent to the RO's 
May 1973 rating decision, that denied service connection for 
AV malformation of the left occipitoparietal region, is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  A disability manifested by AV malformation of the left 
occipitoparietal region was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  A sleep disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

6.  The claim of entitlement to service connection for 
alcoholism is legally insufficient.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

7.  A March 1972 RO rating decision, that denied a claim for 
service connection for a low back disability, is final.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1972).

8.  The evidence added to the record subsequent to the RO's 
March 1972 rating decision, that denied a claim for service 
connection for a low back disability, is not new and 
material; the claim is not reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

The veteran initially filed a claim for service connection 
for hip problems in February 2004.  An RO letter on February 
11, 2004, advised him of the types of evidence and/or 
information deemed necessary to substantiate this claim and 
the relative duties upon himself and VA in developing his 
claim, to include sending "any treatment records pertinent 
to your claimed condition(s)."  Later that month, he filed a 
claim of service connection for head problems.  An RO letter 
on February 26, 2004, advised him of the types of evidence 
and/or information deemed necessary to substantiate this 
claim and the relative duties upon himself and VA in 
developing his claim, to include sending "any treatment 
records pertinent to your claimed condition(s)."  He filed a 
service connection claim for a sleep disorder and back 
disability in March 2004.  An April 22, 2004, RO letter 
advised him of the types of evidence and/or information 
deemed necessary to substantiate these claims and the 
relative duties upon himself and VA in developing his claims, 
to include advising him that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  He filed a claim of service 
connection for alcoholism in April 2004.

The initial adjudication of the claims occurred in September 
2004.  An RO letter in June 2005 first provided VCAA notice 
on the alcoholism claim, to include defining the 
circumstances for awarding compensation for primary alcohol 
use disabilities, secondary disabilities that result from 
primary alcohol use, and alcohol-use disability acquired as a 
result of service connected disability.  On all the claims, 
he was advised to send in any evidence and/or information in 
his possession that was pertinent to his claims.  
Furthermore, he was advised of a prior final denial of his 
back disability claim, the definition of new and material 
evidence, the reason for the final denial ("your last 
examination prior to separation from service showed no 
findings of any back disability") and that he had to submit 
evidence relating to that fact.  The claim was readjudicated 
in a September 2005 Statement of the Case (SOC).

The veteran did not receive VCAA compliant notice prior to 
the initial adjudication of the claims.  A notice error is 
presumed prejudicial to the veteran unless it is demonstrated 
that (1) any defect in notice was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice provided what 
was needed, or (3) that a benefit could not possibly have 
been awarded as a matter of law.  Sanders v. Nicholson, 06-
7001 (Fed. Cir. May 16, 2007).  In this case, the veteran 
received compliant VCAA notice on all elements except for 
establishing a disability rating and effective date of award 
by letter dated June 2005.  Of particular note, this letter 
satisfied the notice requirements for the reopening of claims 
identified in Kent v. Nicholson, 19 Vet. App. 473 (2006).  
The previous notice letters in February and April 2004 
substantially complied with the VCAA requirements as it 
pertains to the claims for service connection for disability 
of the hips, AV malformation status post left parietal 
craniotomy and a sleep disorder.  In the opinion of the 
Board, a reasonable person could be expected to understand 
from the notices cited above as to the types of evidence 
and/or information necessary both to reopen and substantiate 
the claim on a de novo basis, especially the basic 
requirement of submitting competent evidence of a current 
disability.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  As the claims are denied, there is no 
prejudice to the veteran in the timing aspects of his Dingess 
notice as the issues are moot.  The remaining notice 
deficiencies were cured with readjudication of the claims in 
September 2005.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377 (2006).  

Regarding the duty to assist, the record includes the 
veteran's service medical records and all identified VA 
treatment records.  There are no outstanding private medical 
records for which the veteran has both identified and 
authorized VA to obtain on his behalf.  As held below, the 
preponderance of the evidence is against a finding of 
persistent or recurrent symptoms of hip, sleep, alcohol abuse 
and AV malformation symptoms since service and, absent any 
evidence showing an association between such symptoms and 
service, there is no duty to obtain medical opinion on these 
claims.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  As held below, the veteran has not presented new and 
material evidence to reopen his claim for service connection 
for a low back disability.  In such circumstances, VA has no 
duty to provide examination or obtain medical opinion.  
38 C.F.R. § 3.159(c)(4)(iii) (2006).  There is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claims.


II.  Factual Basis

The veteran claims entitlement to service connection for 
disabilities of the hip, the low back, residuals of AV 
malformation status post left parietal craniotomy, a sleep 
disorder and alcoholism.  According to his statements of 
record, he injured his hip while on an alert exercise in Camp 
Casey, Korea.  He had a back injury requiring him to be 
removed from the field in a stretcher.  He also experienced 
severe headaches and nightmares.  He self-treated his 
symptoms with alcohol.  His severe pain caused him to 
disregard military orders resulting in an Article 15 
punishment.

The veteran's induction examination in May 1966 showed him to 
wear glasses due to a visual defect.  In September 1966, a 
several day history of testicle pain was initially assessed 
as a muscle injury.  A subsequent complaint of leg pain was 
assessed as a muscle strain.  In October 1966, he reported 
right and left sided back pain with testicular pain.  He was 
given an impression of muscle spasm.  On January 23, 1967, he 
was seen for lumbar area pain of one weeks' duration 
initially assessed as muscular right flank pain rule out 
(R/O) pyelonephritis.  A subsequent urinalysis showed chronic 
pyelonephritis.  An abdominal x-ray examination was negative.  
He was referred for consultation with provisional diagnoses 
of albuminuria of unknown etiology and back pain probably 
unrelated to albuminuria.  A January 27, 1967, consultation 
showed normal laboratory findings, but continued tenderness 
of the right flank and costovertebral angle (CVA).  The 
examiner doubted pyelonephritis or any organic urinary 
pathology, but was unable to diagnose the symptoms.  On 
January 30, 1967, he was seen for reoccurrence of back 
injury.  His urinalysis was negative except for albuminuria.  
He was given an impression of back pain and muscular strain.  
In July 1967, he was treated for gonococci (GC) urethritis.  
In February 1968, he was seen with complaint of severe 
headaches of four days' duration.  The examiner's notations 
are somewhat illegible, but clinical findings were 
significant for boggy turbinates and tenderness over the 
frontal sinus.  It appears the assessment was sinusitis 
treated with Actifed, Darvon and bed rest and heat.  

On his service separation examination in April 1968, the 
veteran endorsed a history of "FREQUENT OR SEVERE HEADACHE" 
and "EYE TROUBLE."  He denied a history of "SWOLLEN OR 
PAINFUL JOINTS," "DIZZINESS OR FAINTING SPELLS," "EPILEPSY 
OR FITS," "ARTHRITIS OR RHEUMATISM," "BONE, JOINT, OR 
OTHER DEFORMITY," "RECURRENT BACK PAIN," "FREQUENT TROUBLE 
SLEEPING," "FREQUENT OR TERRIFYING NIGHTMARES," "ANY DRUG 
OR NARCOTIC HABIT," AND "EXCESSIVE DRINKING HABIT."  His 
physical examination indicated "NORMAL" clinical 
evaluations for all bodily systems.

In December 1971, the veteran filed a claim of service 
connection for a back disability.  He reported a 1967 lifting 
injury while in Korea.

An RO rating decision in February 1972 denied service 
connection for a back disability on the basis that a current 
disability had not been found on the last examination prior 
to separation from service.

A subsequently received February 1972 private medical 
statement indicated treatment of the veteran for back pain in 
October and November 1970.  His pain was the result of being 
involved in an automobile accident several days prior.  There 
was no fracture, dislocation or subluxation.  He was 
diagnosed with a back contusion.

An RO rating decision in March 1972 continued the denial of 
the claim noting the history of acute contusion of the back 
following a post-service automobile accident.  The veteran 
was notified of this decision that same month, but he did not 
initiate an appeal.

In February 1973, the veteran filed a claim of service 
connection for a disorder manifested seizures, convulsions 
and blackouts.  A January 1973 VA inpatient treatment record 
showed his admission to investigate a history of three 
episodes of generalized convulsion.  At that time, he 
reported that the "first [episode] occurred approximately 
three months ago."  A brain scan was significant for 
persistence of a left occipital defect.  An angiography 
revealed a large left occipitoparietal AV malformation.  He 
was diagnosed with AV malformation in the left 
occipitoparietal region.

An RO rating decision in May 1973 denied a claim of 
entitlement to "ARTERIOVENOUS MALFORMATION, LEFT 
OCCIPITOPARIETAL REGION WITH SEIZURES, CONVULSIONS, BLACK-
OUTS" on the basis that such disability was not shown to 
have been manifested in service and/or causally related to 
event(s) in service.  The veteran was notified of this 
decision by letter dated May 1973, but he did not initiate an 
appeal.

Thereafter, a July 1974 physician statement indicated that 
the veteran had an unresectable AV formation of the brain 
that was causing occasional convulsive seizures.  On VA 
examination in August 1974, the veteran described his 
seizures as involving periods of unconsciousness or 
blackouts.  An electroencephalogram (EEG) was normal.  He was 
diagnosed with a grand mal convulsive disorder thought to be 
caused by a chronic, moderate AV malformation.  Additional 
statements indicated that the veteran had been terminated 
from employment due to his convulsive disorder.

An October 1974 RO rating decision granted entitlement to 
nonservice-connected pension benefits.

In April 1975, the veteran filed a claim for additional 
dependency benefits for four minor children and his "wife."  
He claimed a common-law relationship with his "wife" 
S.E.W.N.  He indicated an intent to forward the divorce 
decree for his wife's prior marriage.  He submitted birth 
certificates showing that the children had been fathered by 
another individual, W.N.  In March 1976, he provided a 
certificate of marriage to another woman, P.H.W.

In April 1976, the RO requested the veteran to provide a copy 
of the document terminating his common-law marriage to 
S.E.W.N.

In a statement received in May 1976, the veteran requested 
the RO to "void" his previous statement concerning a 
common-law marriage to S.E.W.N.  He denied having lived with 
S.E.W.N., as husband and wife, and denied ever purchasing 
items with her as husband and wife.  He was unable to provide 
a common-law divorce decree as no common-law marriage had 
existed.

An RO field examination in September 1976 included a 
deposition with S.E.W.N., who reported living with the 
veteran in a common-law marriage from June 1968 to June 1975.  
They had called themselves husband and wife to his relatives 
and a few friends, had jointly purchased dining and living 
room furniture, and had two children.  On deposition, the 
veteran initially denied having had a common-law marriage 
with S.E.W.N.  He was "positive" he had not lived with her.  
He claimed that his May 1976 statement was not in his 
handwriting, but did contain his signature.  He hadn't read 
the statement prior to submitting it to the RO.  He then 
alleged that the May 1976 statement had been an attempt to 
obtain money to assist his "girl" S.E.W.N. with her 
children.  He denied any joint purchasing of items.  When 
confronted with statements of S.E.W.N., he admitted to having 
bought furniture for the kids and opening a checking account 
for one of her children.  He denied having introduced her as 
his wife.  

A statement from F.C., indicated that she had observed the 
veteran and S.E.W.N. living together for 5 years jointly 
purchasing items such as food, clothing, furniture, etc.  She 
believed they had been husband and wife.  Another witness, 
W.P.R., stated that the veteran and S.E.W.N., had held 
themselves out as husband and wife.  She knew for a fact that 
the veteran and S.E.W.N. had lived together for five to six 
years.  A statement from Mrs. A.V., indicated the veteran and 
S.E.W.N., had represented themselves as husband and wife.  
She observed them to have traveled and purchased items 
together.  A statement from A.W. indicated her personal 
knowledge that the veteran and S.E.W.N. had been living 
together, at least part-time, from 1970 to 1975.

In February 2004, the veteran initially filed a claim of 
service connection for hip problems.  He later filed claims 
of service connection for AV malformation status post left 
parietal craniotomy, a sleep disorder, alcoholism and a 
disability of the back.  The evidence submitted in support of 
the claims is devoid of a formal diagnosis of disability of 
the hips, the low back, a sleep disorder or alcoholism.  A 
1997 computerized tomography (CT) scan of the brain showed 
encephalomalacia and prior left parietal occipital 
craniotomy.  At that time, he reported a history of aneurysm 
surgery in 1978.  In January 2001, he reported that he drank 
"15%."  A May 2003 clinical record described him having had 
a minor head injury several months previous followed by some 
dizziness, but no headache.  In describing his prior 
aneurysm, he stated that he passed out but did not feel any 
headache.  He also reported his alcohol use as "[r]are."  
An EEG in May 2003 was normal.


III.  Legal Criteria

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).  
VA has specified diseases that are chronic in nature, such as 
brain hemorrhage and thrombosis, that may be presumptively 
service connected if manifested to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2006).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2006).

The provisions of 38 U.S.C.A. § 1110 preclude compensation 
for primary alcohol use disabilities and secondary 
disabilities that result from primary alcohol abuse.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation is 
not precluded where an alcohol abuse disability is 
proximately due to a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  


IV.  New and material

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  It is well established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett, 83 F.3d at 
1383.

A review of the record demonstrates that a February 1972 RO 
rating decision denied a claim of entitlement to service 
connection for service connection for disability of the back 
on the basis that that no current disability was shown.  A 
March 1972 rating decision confirmed the prior denial on the 
same basis.  The veteran was provided notice of this decision 
in March 1972, but did not initiate an appeal.  The March 
1972 rating decision, therefore, is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

Additionally, a May 1973 RO rating decision denied a claim of 
entitlement to "ARTERIOVENOUS MALFORMATION, LEFT 
OCCIPITOPARIETAL REGION WITH SEIZURES, CONVULSIONS, BLACK-
OUTS" on the basis that there was no competent evidence such 
disability first manifested in service or was causally 
related to events in service.  The veteran was notified of 
this decision by letter dated May 1973, but he did not 
initiate an appeal.  This claim, therefore, is final.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1972).

The veteran filed his application to reopen the claims after 
August 29, 2001.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
However, if the claimant can thereafter present new and 
material evidence, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Evidence of record since the RO's March 1972 rating decision 
denying service connection for a low back disability, 
includes a VA inpatient treatment record in January 1973, 
private clinical records since 1997 and the veteran's 
statements of record.  The medical records associated with 
the claims folder do not include any competent evidence that 
the veteran manifests a current disability of the low back.  
The veteran's statements of recurrent symptoms of disability 
since service are duplicative of statements of record at the 
time of the RO's March 1972 rating decision.  In the absence 
of any competent evidence of a currently diagnosed low back 
disability, or lay statements offering a different factual 
basis than previously considered by the RO, the Board must 
find that the evidence submitted since the RO's March 1972 
rating decision is not new and material evidence.  The claim 
is not reopened.  As notice consistent with the holding in 
Kent has been provided, there is no prejudice to the veteran 
in denying his application to reopen although the RO reviewed 
the claim on the merits.  Jackson v. Principi, 265 F. 3d. 
1366 (Fed. Cir. 2001).

With respect to the claim for AV malformation status post 
left parietal craniotomy, the Board notes that the RO denied 
a similar claim in May 1973.  In connection with the current 
claim, the veteran has alleged continuity of headache 
symptoms as a manifestation of his convulsive disorder that 
were not previously alleged at the time of the RO's May 1973 
rating decision.  For purposes of reopening a claim, the 
Board must presume the truthfulness of the statements 
provided.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 
513.  Therefore, the Board finds that this claim has been 
reopened warranting a review of the claim on the merits as 
the RO has done.


V.  Merits adjudication

A review of the record shows that there is no competent 
evidence of a currently diagnosed hip disability, sleep 
disorder or alcoholism.  A valid claim requires competent 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The record first shows that AV 
malformation of the left occipitoparietal region with 
seizures, convulsion and blackouts was first manifested, by 
the veteran's report, in late 1972.  There is no competent 
evidence of record that such disability was first manifested 
in service, manifested to a compensable degree within one 
year from service separation and/or is causally related to 
event(s) in service.

However, the veteran alleges recurrent or persistent symptoms 
of hip pain, sleep difficulty, alcoholism, headaches, 
convulsions and blackouts since service.  The Board must 
determine whether VA examination is warranted on the facts of 
this case.  See McClendon, 20 Vet. App. at 84.  The record 
reflects that the veteran had headaches in service in 
conjunction with treatment for sinusitis.  He reported 
frequent headaches on his separation examination, but no 
disorder was found.  At his separation examination, he 
specifically denied a history of painful joints, fainting 
spells, epilepsy or fits, frequent trouble sleeping, frequent 
or terrifying nightmares, and excessive drinking in service.  
A January 1973 VA inpatient record includes his report to his 
treating physician that his first episode of generalized 
convulsion occurred in late 1972.  This examination report, 
as well as a VA examination report in August 1974, did not 
include any report of headaches associated with his 
convulsions.  In 1975, he was shown to have falsely reported 
five dependents in an attempt to obtain additional pension 
benefits.  In May 2003, he denied that headaches had been 
associated with his prior aneurysm.  

On this record, the Board finds that the veteran is not a 
reliable historian as he has demonstrated contradictory 
statements regarding the onset of his symptoms and, on one 
occasion, is shown to have submitted a false statement in an 
attempt to obtain additional VA monetary benefits.  His claim 
of recurrent or persistent symptoms of hip pain, sleep 
difficulty, alcoholism, headaches, convulsions and blackouts 
since service is neither credible nor consistent with the 
documentary evidence of record.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (Board has the duty to assess the 
credibility and weight to be given to the evidence).  As 
such, there is no duty on the part of VA to obtain medical 
examination or opinion.  His personal opinions of etiology 
hold no probative value as he is not shown the possess the 
requisite training and education to speak to issues of 
medical diagnosis and causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2006).  As the 
evidence of record preponderates against the claims, the 
doctrine of the benefit of the doubt does not apply.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

As service connection is not in effect for any disease or 
disability, the claim for alcoholism on a primary basis is 
legally insufficient and must be denied as a matter of law.  
Allen, 237 F.3d 1368 (Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for a 
disability of the hips is denied.

The claim of entitlement to service connection for AV 
malformation status post left parietal craniotomy is 
reopened, but denied on the merits.

The claim of entitlement to service connection for a sleep 
disorder is denied.

The claim of entitlement to service connection for alcoholism 
is denied.

The claim of entitlement to service connection for a 
disability of the back is not reopened.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


